Citation Nr: 1328669	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee pes anserine bursitis.

2.  Entitlement to service connection for right hip superficial greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The appellant served on active duty for training from May to September 1996 and on active duty from April to July 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence with a waiver of RO consideration made on the record.  See 38 C.F.R. § 20.1304 (2013).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The appellant likely has right knee pes anserine bursitis that has been caused by her service-connected left leg disability.

2.  The appellant likely has right hip superficial greater trochanteric bursitis that has been caused by her service-connected left leg disability.



CONCLUSIONS OF LAW

1.  The appellant's right knee pes anserine bursitis is proximately due to service-connected left tibia plateau stress fracture.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The appellant's right hip superficial greater trochanteric bursitis is proximately due to service-connected left tibia plateau stress fracture.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that her right knee bursitis and right hip bursitis are secondary to her service-connected left leg disability (left tibia plateau stress fracture).  She has not asserted a theory of presumptive or direct service connection.  Indeed, the appellant has specifically stated that she did not believe direct service connection was warranted.  See August 2011 VA Form 9.  

Service connection may be established on a secondary basis, as claimed by the appellant, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder, 5 Vet. App. 187.

An August 2010 VA examiner diagnosed the appellant's right knee and hip pain as right knee pes anserine bursitis (right knee disability) and right hip superficial greater trochanteric bursitis (right hip disability).  Additionally, the appellant was granted service connection for left tibia plateau stress fracture (left leg disability) in a May 2010 rating decision.  Thus, the first two requirements for secondary service connection have been satisfied.

The remaining question is whether the record contains competent nexus evidence establishing a connection between the service-connected left leg disability and the current right knee and right hip bursitis.  In a June 2010 letter, a physician from the Army National Guard referred to "ongoing non-healing problems with left knee, and subsequent right hip pain."  While this suggests a connection between the two, it is not sufficiently specific to qualify as a positive medical nexus opinion.  

The August 2010 VA examiner found that he was unable to resolve the question of etiology "without resorting to mere speculation as [the bursitis] could be caused by a multitude of things including what [the appellant] is claiming."  A September 2010 Report of Contact notes that the examiner elaborated on this statement stating that it would have taken at least 10 years of wear on the right knee and hip due to the left leg disability to result in bursitis, but the service-connected disability began 18-months prior.  Additionally, the examiner is noted to have stated that the bursitis could have been pre-existing or post-deployment in origin.  However, no more specificity was provided.  Even assuming that the Report of Contact is a verbatim account of the examiner's statements, absent a more definite opinion, these statements do not appear to convincingly convert the examiner's earlier statement into a negative opinion.  In other words, the examiner appears to have suggested that there was diminished likelihood of relationship between bursitis and the left leg given the time sequence, but the opinion seems equivocal at best, especially when read in the context of the August 2010 statement.

In an April 2013 opinion, a VA Certified Nurse Practitioner stated that since fracturing her left tibia, the appellant "has had chronic right knee and hip pain as a result of weight bearing compensation."   This opinion is bolstered by additional treatment records showing an antalgic gait and the appellant's lay statements regarding the alteration of her walk because of her service-connected disability.  As such, the record seems to be in relative equipoise on the question of whether the service-connected disability has caused the right knee and right hip bursitis.  Because reasonable doubt is to be resolved in the claimant's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee pes anserine bursitis secondary to service-connected left leg disability is granted.

Service connection for right hip superficial greater trochanteric bursitis secondary to service-connected left leg disability is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


